I<APLAN HECl(ER & FINI( LLP                                         350 FIFTH AVENUE       I

                                                                    NEW YORK, NEW YORK 10118
                                                                                               63RD FLOOR



                                                                    TEL (212) 763-0883 I FAX (212) 564-0883

                                                                    WWW. KAPLANHECKER.COM




                                                                      DIRECT DIAL   929-294-2545
                                                                      DIRECT EMAIL mmiller@kaplanhecker.com




                                                                August 31, 2021

   BY ECF

   The Honorable Ann M. Donnelly
   United States District Judge
   Eastern District of New York
   25 Cadman Plaza East
   Brooklyn, New York 11201

           Re:      U.S. v. Bryan Cho, 21 Cr. 040 (AMD) (E.D.N.Y.)

   Dear Judge Donnelly:

           We represent Bryan Cho, who is currently scheduled to be sentenced by Your Honor on
   September 17, 2021. We write in response to the government’s request for an adjournment of
   Mr. Cho’s sentencing until after the conclusion of the trial in United States v. Robert Kelly, No.
   19-286 (S-3) (AMD). Dkt. 40. For the reasons set forth in our August 29, 2021 letter (Dkt. 41 at
   1) and during the plea proceeding (Tr., Jun. 4, 2021 Plea Hr’g at 25-27), the defense wishes to
   move forward with sentencing as expeditiously as possible. However, in light of documents
   recently received by the government and provided to the defense (see Dkt. 40 at 2), as well as the
   government’s representation that the Kelly trial may continue through the end of September, the
   defense does not object to a brief adjournment of the sentencing to a date certain during the week
   of October 4, 2021.

           We do, however, object to an adjournment beyond the first week in October. This case
   has been pending for more than seven months. Mr. Cho pled guilty in June 2021, and the
   Presentence Investigative Report was distributed almost six weeks ago, on July 21, 2021. 1 And,
   although the government contends that Mr. Cho will not be prejudiced by an adjournment (Dkt.
   40 at 2), additional time in the Metropolitan Detention Center poses significant risks to Mr.
   Cho’s health and safety (see, e.g., Tr. Dkt. 41 at 1; Tr., Jun. 4, 2021 Plea Hr’g at 25-27).




   1
    Moreover, although AUSA Geddes is currently on trial before Your Honor, the other assigned prosecutor is not,
   and his potential October trial “may be adjourned due to another trial scheduled to commence the same date.” Dkt.
   40 at fn. 1.
KAPLA~ I IEC.:KE}{ & I;INK LLP                                                                       2

            For these reasons, the defense consents to an adjournment of Mr. Cho’s sentencing to a
     date during the week of October 4, 2021. The defense objects to an adjournment beyond that
     week.



                                                        Respectfully Submitted,



                                                        Marshall L. Miller
                                                        Shawn G. Crowley
                                                        Andrew Chelsey
